By the Court.
It seems to us, that the grandson is concluded from claiming this undivided seventh part of the lands, as heir at law of the lunatic. Estoppels are of three kinds ; by matter of record, in writing, or in pais, and the acceptance of rent is of the last sort. One of the reasons why estoppels are allowed is, that what a man has once alleged, is to be presumed true, and therefore he ought not to contradict it.* What passed between the parties in the Orphan’s Court, operates most strongly against Christopher (the 3d,) and he ought to be concluded thereby. Let the decree of the Orphan’s Court be affirmed with interest.